  Case 1:16-cv-00094-MHT-SRW Document 190 Filed 08/13/19 Page 1 of 29



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


RICHARD P. SHULTZ,                )
                                  )
        Plaintiff,                )
                                  )         CIVIL ACTION NO.
        v.                        )           1:16cv94-MHT
                                  )               (WO)
AETNA LIFE INSURANCE              )
COMPANY and L-3                   )
COMMUNICATIONS WELFARE            )
PLAN,                             )
                                  )
        Defendants.               )

                        OPINION AND ORDER

    This case has been brought pursuant to the Employee

Retirement Income Security Act of 1974 (“ERISA”), as

amended, 29 U.S.C. § 1001, et seq.             After being awarded

long-term-disability benefits because he can no longer

work,    plaintiff    Richard    P.   Shultz     now   seeks,    under

ERISA’s fee-shifting provision, 28 U.S.C. § 1132(g)(1),

attorney’s fees and costs from defendants Aetna Life

Insurance Company and L-3 Communications Welfare Plan.

For the reasons below, the court holds that Shultz’s
     Case 1:16-cv-00094-MHT-SRW Document 190 Filed 08/13/19 Page 2 of 29



petition for attorney’s fees and costs is due to be

granted, though not for the full amount requested.



                              I.       BACKGROUND

       As     described      in     the       magistrate          judge’s    first

recommendation, Shultz began working as an engineer for

a company in 2003.             Rep. & Rec. (doc. no. 158) at 2.

After being diagnosed with bladder cancer in July 2013,

he could no longer work; his last day on the job was

July 23, 2013.          One of his treating physicians stated

that     Shultz      had,    “No       ability       to    work     ...     due    to

inoperable hernia & pulmonary emboli.”                          Id. at 3.         The

physician       later       indicated         that     Shultz’s       “Estimated

return to work date” was “Never.”                         Id.     Based at least

in     part    on    that     physician’s            findings,       Aetna    Life

approved        Shultz’s          short-term          disability          benefits

beginning       in   September         2013     and       later    approved       his

claim for 24 months of long-term-disability benefits

beginning on October 22, 2013.                         Aetna Life informed

Shultz      that,    should       he    still    be       disabled        after    24


                                          2
  Case 1:16-cv-00094-MHT-SRW Document 190 Filed 08/13/19 Page 3 of 29



months,     he   would     need     to    meet      a   more    stringent

definition       of   “disabled”          to     continue       receiving

benefits; specifically, he would need to show that he

was “unable to work at any reasonable occupation solely

because of an illness, injury, or disabling pregnancy-

related condition.”        Id. at 4.

       At Aetna Life’s prompting, Shultz applied for, and

received,    Social      Security       Disability      Income.       Aetna

Life sought reimbursement for those payments to recoup

part of the payments it had made to Shultz.                     Id. at 5.

However, the magistrate judge noted that the standard

for Social Security disability benefits--which Shultz

satisfied--is much higher than Aetna Life’s “reasonable

occupation” standard.        Id. at 11.

       As Shultz continued the treatment for his cancer

and as the end of the 24-month period approached, Aetna

Life investigated whether Shultz was able to work in

“any    reasonable    occupation.”             An   Aetna      Life   nurse

reviewed Shultz’s file and noted that he was “inclined

to conclude, based on the current medical records in


                                    3
  Case 1:16-cv-00094-MHT-SRW Document 190 Filed 08/13/19 Page 4 of 29



the file, that Richard Shultz would have ful[l] time

functional     capacity.”       Claim    File     Pt.    2    (doc.   no.

115-33); see Rep. & Rec. (doc. no. 158) at 5.                     Aetna

Life     provided   the     nurse’s     assessment       to    Shultz’s

treating physicians for their approval, and both signed

it.     However, each physician later wrote with concerns

about Shultz’s ability to work; in fact, one physician

wrote that “th[e] letter noting [his] signature ... was

in error on the pre-printed form submitted by Aetna.”

Rep. & Rec. (doc. no. 158) at 6.

       Aetna    Life       eventually      terminated          Shultz’s

long-term-disability benefits based on a “Transferable

Skill Analysis” that found that he could work as a

“boat dispatcher,” “purser,” or “test desk supervisor,”

a job very similar to the one that he was previously

deemed incapable of working.            Id. at 6-7 (referring to

Shultz’s prior job as a “Help Desk Supervisor”).                      When

Shultz appealed Aetna Life’s determination to a higher

level,     Aetna    Life    requested      that     an       independent




                                  4
  Case 1:16-cv-00094-MHT-SRW Document 190 Filed 08/13/19 Page 5 of 29



physician, Dr. Elena Antonelli, complete an assessment.

See id. at 7.

       Dr. Antonelli said she attempted to reach Shultz’s

treating physicians, but that they failed to return her

calls; at least one of the physicians disputed that

account.         Dr.     Antonelli         never     physically      examined

Shultz but, based on a telephone conversation and a

review of his medical records, she determined that he

could    return        to    work.          She     later    read    letters,

submitted by Shultz’s treating physicians, which stated

that they did not agree that Shultz was able to return

to work, but the letters did not affect her decision.

See id. at 8.          Dr. Antonelli noted that neurocognitive

testing might be helpful to better understand Shultz’s

condition, but the record contains no indication that

such    testing        occurred.           Based     on     Dr.   Antonelli’s

review, Aetna Life denied Shultz’s appeal.                        See id.

       Shultz    then       filed    suit    in     this     federal     court,

claiming        that    Aetna       Life      and     the     Welfare       Plan

improperly       withheld       long-term-disability               and    other


                                       5
  Case 1:16-cv-00094-MHT-SRW Document 190 Filed 08/13/19 Page 6 of 29



related benefits from him.             The magistrate judge, to

whom the case had been referred, recommended that the

matter be remanded to Aetna Life’s administrator so the

parties could “complete the record and obtain a new

decision.”      Id.   at   13.        In   a   later   recommendation

noting again that the court was without the benefit of

a complete record, the magistrate judge declined the

Welfare Plan’s request to rule as to the claim against

it for non-long-term-disability benefits.                  See Supp.

Rep. & Rec. (doc. no. 164).            Over objections, the court

adopted both of the magistrate judge’s recommendations

and remanded the case to the Welfare Plan for a new

determination on a complete record.              See Judgment (doc.

no. 172).

    Following the remand order, Shultz timely filed the

pending petition for attorney’s fees and costs.                  After

he filed the petition, Aetna Life notified him that it

was reinstating his long-term-disability benefits.                  See

Pl.’s Supp. to Mot. for Attorneys’ Fees (doc. no. 184-

1) at 1.     He supplemented his petition to reflect that


                                  6
  Case 1:16-cv-00094-MHT-SRW Document 190 Filed 08/13/19 Page 7 of 29



he had prevailed in getting his long-term-disability

benefits.      See id.     But he also asked the court to keep

the    case    pending     because   the    parties    still   had      to

address       “ancillary     benefits      and   a     few   secondary

issues.”      Id.   Shultz has now represented to the court

that    the    parties     “recently       resolved    all   remaining

administrative       issues      not       presently     before      the

[c]ourt.”        Pl.’s     Statement    Regarding      Conclusion       of

Admin. Process (doc. no. 187) at 1.

       Aetna Life and the Welfare Plan oppose Shultz’s

petition for fees and costs.               They argue that (1) he

did not achieve the required “success on the merits” to

warrant attorney’s fees; (2) the court should exercise

its discretion to deny attorney’s fees; and (3), in the

alternative, the court should dramatically reduce his

requested fees and eliminate his requested expenses.1

The court will address each of these arguments in turn.




    1. In telephonic conference calls on April 5 and
December 19, 2018, the parties declined the opportunity
to present supplemental briefing on: (1) Aetna Life’s
decision to reinstate Shultz’s long-term-disability
                           7
  Case 1:16-cv-00094-MHT-SRW Document 190 Filed 08/13/19 Page 8 of 29




                           II.    DISCUSSION

      The court’s analysis proceeds in two parts.               First,

the court considers whether Schultz is entitled to an

award of attorney’s fees and expenses from Aetna Life

and    the   Welfare   Plan      under    29   U.S.C.   § 1132(g)(1).

Second, the court considers the amount of attorney’s

fees Schultz may recover.



  A.    Schultz has demonstrated that he is entitled to
                attorney’s fees under ERISA.

      Under § 1132(g)(1), “the court in its discretion

may    allow   a   reasonable     attorney’s     fee    and   costs     of

action to either party” provided that “the fee claimant

has achieved ‘some degree of success on the merits.’”

Hardt v. Reliance Standard Life Insurance Co., 560 U.S.

242, 245 (2010) (quoting Ruckelshaus v. Sierra Club,

463 U.S. 680, 694 (1983)).               Following his new benefit

determination        and     award       of    long-term-disability



benefits; and (2) the resolution of ancillary benefits
and administrative matters.
                            8
  Case 1:16-cv-00094-MHT-SRW Document 190 Filed 08/13/19 Page 9 of 29



benefits,     there     is     no     question            that       Shultz   has

satisfied this threshold requirement.

    However, even when a party has achieved some degree

of success on the merits, there is “no presumption in

favor   of    granting       attorney’s         fees       to    a    prevailing

claimant in an ERISA action.”                   Freeman v. Cont’l Ins.

Co., 996 F.2d 1116, 1119 (11th Cir. 1993).                              Instead,

the court is required to consider the following five

factors:     “(1)    the     degree       of    the       opposing      parties'

culpability     or     bad    faith; (2)            the    ability       of   the

opposing     parties    to    satisfy          an   award       of    attorneys'

fees; (3) whether an award of attorneys' fees against

the opposing parties would deter other persons acting

under similar circumstances; (4) whether the parties

requesting     attorneys'       fees           sought      to    benefit      all

participants and beneficiaries of an ERISA plan or to

resolve a significant legal question regarding ERISA

itself; and (5) the relative merits of the parties'

positions.”     Iron Workers Local No. 272 v. Bowen, 624




                                      9
  Case 1:16-cv-00094-MHT-SRW Document 190 Filed 08/13/19 Page 10 of 29



F.2d 1255, 1266 (5th Cir. 1980) (footnote omitted);2 see

also McKeown v. Blue Cross Blue Shield of Alabama, 497

F. Supp. 2d 1328, 1332 (M.D. Ala. 2007) (Thompson, J.).

“No one of these factors is necessarily decisive, and

some may not be apropos in a given case, but together

they are the nuclei of concerns that a court should

address.”         Iron   Workers    Local,    624     F.2d    at   1266.

Applying these factors to the case, the court finds

that    Schultz    is    entitled   to   an   award    of    attorney’s

fees.



                  1.     Culpability or Bad Faith

       The   culpability-or-bad-faith          factor        weighs      in

Shultz’s favor.          Bad faith is a high bar.            It is the

“conscious doing of a wrong,” United States v. Gilbert,

198 F.3d 1293, 1299 (11th Cir. 1999); “knowingly or

recklessly pursu[ing] a frivolous claim or engag[ing]



    2. See Bonner v. City of Prichard, 661 F.2d 1206
(11th Cir. 1981) (en banc) (adopting as binding
precedent all decisions of the former Fifth Circuit
handed down prior to the close of business on September
30, 1981).
                          10
     Case 1:16-cv-00094-MHT-SRW Document 190 Filed 08/13/19 Page 11 of 29



in     litigation      tactics     that     needlessly     obstruct     the

litigation of non-frivolous claims,” Schwartz v. Millon

Air, Inc., 341 F.3d 1220, 1225–26 (11th Cir. 2003); or

“deliberate           deception,          gross       negligence            or

recklessness,”         Am.     Bankers      Ins.     Co.   of    Fla.       v.

Northwestern Nat'l Ins. Co., 198 F.3d 1332, 1336 (11th

Cir. 1999); see also Cross v. Quality Mgmt. Grp., LLC,

491 F. App'x 53, 56 (11th Cir. 2012).

       But culpability is a lower standard than bad faith.

See Wright v. Hanna Steel Corp., 270 F.3d 1336, 1345

(11th      Cir.     2001).         Courts     have     found     that       an

administrator’s failure to consider all the appropriate

medical      evidence     in   the   case    indicates,     at   minimum,

culpability.         See Hines v. Unum Life Ins. Co. of Am.,

110 F. Supp. 2d 458, 469 (W.D. Va. 2000) (Williams, J.)

(finding bad faith in part because administrator failed

to consider relevant medical evidence); Lijoi v. Cont’l

Cas. Co., 414 F. Supp. 2d 228, 249 (E.D.N.Y. 2006)

(Glasser, J.) (finding culpability, but not bad faith,

on the part of administrator who failed to consider new


                                     11
  Case 1:16-cv-00094-MHT-SRW Document 190 Filed 08/13/19 Page 12 of 29



evidence of disability); Powers v. Thermadyne Holdings

Corp., No. 99-1427-WEB, 2001 WL 487902, at *11 (D. Kan.

Feb. 6, 2001) (Brown, J.) (declining to find bad faith

but     finding       that     defendant’s        failure        to     consider

appropriate          evidence     weighed      in     favor      of     awarding

attorney’s fees).

       The court finds that Aetna Life and the Welfare

Plan    acted     with    culpability         because     they        failed    to

consider       all     relevant       information       before        making     a

benefits determination.                They argue that they had no

obligation      to     seek     out     “evidence      which       is    in    the

possession      of     others.”          Def.’s     Resp.     to      Mot.     for

Summary Judgment (doc. no. 134-15) at 31.                        But it later

came to light--after a protracted discovery dispute the

court    had    to     resolve--that         Aetna     Life      already       had

access     to     Shultz’s       medical       records.           See     Sealed

Document    (doc.        no.    145).        Moreover,      in     making      its

benefits    decision,          Aetna    Life    did    not     consider        any

evidence produced in Shultz’s Social Security benefits

application, which Aetna Life itself prompted Shultz to


                                        12
  Case 1:16-cv-00094-MHT-SRW Document 190 Filed 08/13/19 Page 13 of 29



make.3         Aetna    Life’s   failure    to     give   consider       all

relevant evidence before denying Shultz’s claim points

to culpability on the insurance company’s part.

       Because     Aetna    Life’s    investigation       was    “not     as

thorough as it should have been to provide an impartial

determination,” Anderson v. Unum Life Ins. Co. of Am.,

No. CIVA 2:01CV894-ID, 2007 WL 604728, at *6 (M.D. Ala.

Feb.     22,    2007)    (DeMent,    J.),   this    factor      weighs    in

favor of Shultz.



                 2.     Ability to Satisfy the Award

       The ability-to-satisfy-award factor weighs in favor

of Shultz, as Aetna Life and the Welfare Plan concede

that they have the financial resources to satisfy the

award.         See Def.’s Resp. in Opp. To Pl.’s Pet. (doc.

no. 182) at 20-21.




    2.   This evidence is not contained in the record.
See Rep. & Rec. (doc. no. 158) at 13.
                           13
  Case 1:16-cv-00094-MHT-SRW Document 190 Filed 08/13/19 Page 14 of 29



                               3.     Deterrence

       The deterrence factor weighs in favor of an award

of attorney’s fees.              Aetna Life and the Welfare Plan

argue    that,       because     they    have    done     “nothing        to    be

deterred,” id. at 21, this factor weighs against an

award.        Specifically,           they   contend     that,     were     this

factor    to    weigh        against    them,    the     court    would     risk

improperly awarding punitive damages in violation of

binding precedent.              See Mass. Mut. Life Ins. Co. v.

Russell,       473   U.S.      134,    144-46    (1985)        (holding     that

punitive damages are unavailable under ERISA).

       That argument is based on a misunderstanding of

this    factor.          A    finding    that    Aetna     Life’s      conduct

should be deterred does not render punitive an award of

attorney’s fees.             Instead, “the deterrent value of an

award    of    attorneys'        fees    is     high.”         National     Cos.

Health Benefit Plan v. St. Joseph's Hosp., Inc., 929

F.2d 1558, 1575 (11th Cir. 1991), abrogated on other

grounds by Geissal v. Moore Med. Corp., 524 U.S. 74

(1998).        If    a   culpable       party    did     not    have   to      pay


                                        14
  Case 1:16-cv-00094-MHT-SRW Document 190 Filed 08/13/19 Page 15 of 29



attorney’s fees, “it would only be liable for what it

should have covered before this litigation commenced.”

Id.      “With nothing to lose but their own litigation

costs,       other     ERISA-plan           sponsors       might     find    it

worthwhile to force underfinanced beneficiaries to sue

them    to    gain    their     benefits       or    accept        undervalued

settlements.”         Id.

       An award here would not punish Aetna Life and the

Welfare      Plan;    rather,     it   would       deter    future     similar

conduct by all plan administrators who make benefits

decisions without considering the full administrative

record.       Accordingly, this factor weighs in favor of an

award of attorney’s fees.



  4.     Whether an Award Would Benefit All Plan Members
           or Resolve a Significant Legal Question
                    Regarding ERISA Itself

       This factor only slightly favors Shultz.                         Shultz

admits       this    case   did   not       seek    to     aid     other    plan

participants.         Nonetheless, he argues that his briefing

on ancillary benefits addresses new questions, and that


                                       15
  Case 1:16-cv-00094-MHT-SRW Document 190 Filed 08/13/19 Page 16 of 29



the court’s ruling provides authority “setting out what

it takes for an insurer’s decision to be reversed.”

Pl.’s Reply Regarding Pet. for Atty’s Fees and Costs

(doc. no. 177) at 27.

      Shultz’s argument on the ancillary-benefits issues

falls short.         The court did not resolve the merits of

Shultz’s     ancillary-benefits            claims--those          claims     were

resolved by the parties.

      But    he     fares    better      on       his    argument     that    the

court’s decision adds to ERISA jurisprudence.                         Although

the   court        did    not    conclusively           resolve     any     legal

questions surrounding the plan’s interpretation, there

is precedential value in the court’s assessment of how

the   plan        administrator       applied           it.     The       court’s

decision provides guidance to plan administrators in

how   they       should   make     benefits        decisions,       which    will

indirectly         benefit       other     plan         participants.          It

likewise         serves     as   persuasive         authority       for     other

courts      in    deciding       whether      a    benefits    decision       was

arbitrary and capricious.                  See Campbell v. United of


                                      16
  Case 1:16-cv-00094-MHT-SRW Document 190 Filed 08/13/19 Page 17 of 29



Omaha Life Ins. Co., 283 F. Supp. 3d 1138, 1143 (N.D.

Ala.    2017)    (Ott,   M.J.)   (explaining      that   the     court’s

ruling that an administrator’s denial of benefits was

erroneous “provide[s] some persuasive authority for the

future when a court must evaluate the proper course in

deciding whether to render a decision premised on the

record or to remand the case to an administrator”).

This factor thus weighs slightly in favor of Shultz.



    5.    The Relative Merits of Each Party’s Position

       This factor clearly weighs in favor of Shultz.                    On

remand, the plan administrator found that Shultz was

entitled    to    long-term-disability        benefits,      a    result

clearly evidencing that Shultz’s position on the merits

was correct.       See Campbell, 283 at 1143 (“Plaintiff’s

position on the merits was correct, as evidenced by the

final    determination      by    the    Plan     administrator          on

remand.”).




                                  17
  Case 1:16-cv-00094-MHT-SRW Document 190 Filed 08/13/19 Page 18 of 29



    After    considering       the    Iron   Workers    factors,     the

court finds that Shultz is entitled to an award of

attorney’s fees in this case.



                        B.     Amount of Fees

    Having found that Shultz is entitled to attorney’s

fees, the court must now determine the amount of fees

that are warranted.            “The most useful starting point

for determining the amount of a reasonable fee is the

number of hours reasonably expended on the litigation

multiplied by a reasonable hourly rate.”                   Hensley v.

Eckerhart, 461 U.S. 424, 433 (1983).                  The court will

first   consider      the      appropriate     rate    for    Shultz’s

attorneys in this case.



                          1.    Hourly Rate

    The parties agree that one of Shultz’s attorneys,

Lee P. Fernon, is entitled to a rate of $ 250 per hour.

Similarly, the parties agree that Claudette Fowler, a

paralegal, is entitled to a rate of $ 125 per hour.


                                     18
  Case 1:16-cv-00094-MHT-SRW Document 190 Filed 08/13/19 Page 19 of 29



The    parties       disagree,     however,    as     to    the       rate   for

Thomas Sinclair.           Shultz requests $ 475 per hour for

Sinclair,       while      Aetna    Life     and    the     Welfare          Plan

maintain that Sinclair is entitled to a rate of not

more than $ 350 per hour.

       A reasonable hourly rate “is the prevailing market

rate     in    the    relevant      legal    community          for    similar

services by lawyers of reasonably comparable skills,

experience, and reputation.”                Norman v. Hous. Auth. of

City    of    Montgomery,     836    F.2d     1292,    1299      (11th       Cir.

1988).        Generally, the market “rate of attorney's fees

is that of the place where the case is filed.”                         Cullens

v. Ga. Dep't of Transp., 29 F.3d 1489, 1494 (11th Cir.

1994).         Notwithstanding      this     general       rule,      Sinclair

argues that he is entitled to a higher fee than the

local    market      can   bear    because     “ERISA      is    a    national

practice that is not normally compensated based solely

on the typical attorney rates in the area in question.”

Pl.’s Pet. for Atty’s Fees and Costs (doc. no. 179) at

30.     In support of his position, Shultz cites several


                                     19
     Case 1:16-cv-00094-MHT-SRW Document 190 Filed 08/13/19 Page 20 of 29



out-of-circuit cases that have applied national market

rates in the ERISA context.                  See, e.g., Jeffboat, LLC

v. Dir., Office of Workers' Comp. Programs, 553 F.3d

487, 490 (7th Cir. 2009); Amos v. PPG Indus., Inc., No.

2:05-CV-70, 2015 WL 4881459, at *9 (S.D. Ohio Aug. 13,

2015) (Watson, J.).

       This court has been unable to uncover any instance

of     a   court     in     the    Middle    District     of   Alabama--or

elsewhere       in    the    Eleventh       Circuit--applying     national

market rates for attorney’s fees in ERISA litigation.

As pointed out by Aetna Life and the Welfare Plan--and

conceded by Sinclair--a court in the Northern District

of     Alabama       rejected       Sinclair’s       request    to     apply

national market rates in a similar case.                    See Campbell,

283 F. Supp. 3d at 1144-46.                     In determining that a

national market rate for ERISA litigation in Alabama

was not warranted just last year, the Campbell court

reasoned that (1) Sinclair’s declaration about the lack

of     ERISA     lawyers      in     Alabama       was   speculative     and

conclusory;          (2)    there     was     no    evidence    that     the


                                       20
  Case 1:16-cv-00094-MHT-SRW Document 190 Filed 08/13/19 Page 21 of 29



plaintiff had difficulty finding an attorney; and (3)

there    was     no    evidence       that     ERISA    plaintiffs     had

difficulty        finding           counsel     in     that     specific

jurisdiction.         Id. at 1147-48.

       Attempting to cure these deficiencies and receive a

higher    rate    of    pay,    Sinclair       now   offers   compelling

evidence       that    just    ten     attorneys       in   Alabama    are

responsible for nearly 60 % of the state’s ERISA cases.

Pl.’s Reply Regarding Pet. for Atty’s Fees and Costs

(doc. no. 183) at 20.           Therefore, his argument goes, it

must    be   difficult        for    wronged    individuals     to    find

attorneys to represent them in ERISA litigation, and

paying a national market rate to ERISA attorneys is the

only way to right this wrong.

       But “[c]ourts are not authorized to be generous

with the money of others.”                 Am. Civil Liberties Union

of Ga. v. Barnes, 168 F.3d 423, 428 (11th Cir. 1999).

Sinclair’s office is in Birmingham, Alabama, and this

action was filed in Montgomery.                Sinclair appears to be

a capable attorney and may command fees as high as


                                      21
  Case 1:16-cv-00094-MHT-SRW Document 190 Filed 08/13/19 Page 22 of 29



$ 625 elsewhere, see Reyes v. Bakery & Confectionery

Union & Indus. Int'l Pension Fund, 281 F. Supp. 3d 833,

852 (N.D. Cal. 2017) (Tigar, J.), but the court does

not   agree   that   fees    paid    in     his   faraway    litigation

dictate the fee that Sinclair deserves here.

      This court is mindful, however, of the statistics

cited by Sinclair and cognizant of the difficulty of

ERISA   litigation.         For    that   reason,     the    court   will

consider the relevant market to be the state of Alabama

and apply an hourly rate of $ 350 per hour--the same

rate he was paid in Birmingham--even though this case

was filed in Montgomery, an area with lower costs and

expenses.     In making this determination, the court has

considered the affidavits filed by Sinclair as well as

the   affidavits     filed    by    Aetna    Life    and    the   Welfare

Plan, and concluded that $ 350 (as opposed to $ 475)

per hour is the appropriate rate.                 As the parties have

agreed, the court also finds appropriate rates of $ 250

per hour for Fernon and $ 125 per hour for Fowler.




                                    22
     Case 1:16-cv-00094-MHT-SRW Document 190 Filed 08/13/19 Page 23 of 29



                         2.    Reasonable Hours

       Having     determined        an     appropriate            hourly    rate,

“[t]he next step in the computation of the lodestar is

the ascertainment of reasonable hours.”                            Norman, 836

F.2d at 1301.            The court should exclude “excessive,

redundant        or     otherwise          unnecessary            hours.”     Id.

(internal citation and quotation marks omitted).                             The

party       challenging       the     hours         must     be     “reasonably

precise” in its “objections and proof” with respect to

the challenged hours.               Id.    There are ten portions of

Shultz’s claimed hours that Aetna Life and the Welfare

Plan contest, though they rarely cite specific entries

of    the    hourly    records.           It   is    often    unclear       what,

precisely, they challenge, and, in many cases, there is

no way for the court to determine which hours they say

warrant      reduction.        And,       even      where    the     court    can

discern the entries to which they object, at least one

of their objections is in error.4                     Aetna Life and the



    4. The court assumes that these errors were
accidental and not violations of defense counsel’s duty
of candor to the court.
                           23
     Case 1:16-cv-00094-MHT-SRW Document 190 Filed 08/13/19 Page 24 of 29



Welfare Plan contend that Shultz’s motions to compel

discovery were denied by the magistrate judge, but omit

the fact that one of these denials was later overruled

by    this    court       on    review     of       the   magistrate     judge’s

decision.         See Order (doc. no. 144).

       Along the same lines, Aetna Life and the Welfare

Plan     object     to    time     spent       by    Shultz’s    attorneys      on

summary-judgment               briefing        because       Shultz     did    not

prevail      on    summary        judgment.           However,        Shultz   was

successful in achieving remand, and the court did not

reach several of Shultz’s arguments because it ordered

remand.       That the court did not need to reach each of

Shultz’s       arguments         does     not       indicate    that    Shultz’s

arguments were meritless or that he should have known

at     the    outset       that     they        would     ultimately      become

unnecessary.

       Given that the fee application is voluminous; that

Aetna      Life     and    the     Welfare          Plan’s     objections      are

imprecise; and that determining the appropriateness of

some of the billed hours would require the relitigation


                                          24
  Case 1:16-cv-00094-MHT-SRW Document 190 Filed 08/13/19 Page 25 of 29



of the parties’ discovery disputes, this court will not

undergo     “an        hour-by-hour             review       [that]        is    both

impractical       and     a     waste          of      judicial       resources.”

Loranger    v.    Stierheim,         10        F.3d    776,    783    (11th      Cir.

1994).           Instead,           the        court        will      employ         an

across-the-board         percentage            cut     in    which    “the      court

aims to simulate the effect of a line-by-line analysis

while    avoiding       the    waste      of     judicial       resources        that

such an impractical approach would entail.”                                Laube v.

Allen,    506     F.    Supp.       2d    969,        981    (M.D.    Ala.      2007)

(Thompson, J.).

    Aetna       Life     and    the        Welfare          Plan     proposed        an

across-the-board          cut       of         two     thirds        of    Shultz’s

attorneys’       hours    because          of       his     “extremely       limited

success,” a claim they made before Shultz was awarded

long-term-disability benefits on remand.                             Def.’s Resp.

in Opp. To Pl.’s Pet. (doc. no. 182) at 35.                               Meanwhile,

Shultz     proposes      a     10     %    reduction          in     hours      as    a

“compromise” position.               Pl.’s Reply Regarding Pet. for

Atty’s Fees and Costs (doc. no. 183) at 29.


                                          25
  Case 1:16-cv-00094-MHT-SRW Document 190 Filed 08/13/19 Page 26 of 29



      The court finds that a 10 % reduction is reasonable

and   appropriate.              Although      Shultz       prevailed    on   the

merits        and      was      awarded       his     long-term-disability

benefits,       some    claims       were     dismissed,      and    the    court

“must deduct time spent on discrete and unsuccessful

claims.”        Norman, 836 F.2d at 1302.                    The court will

deduct no more than 10 % of the hours expended because

Aetna        Life   and      the     Welfare        Plan    failed     to    make

“reasonably precise” objections to the hours expended,

id.     at     1301,      and      the   court       find    reasonable      the

remaining hours expended by Shultz’s counsel.

      Shultz requests the following hours: 148.5 hours

for Sinclair; 400.4 hours for Fernon; and 45.5 hours

for Fowler.         Decl. of Thomas Sinclair (doc. no. 177-6).

After a 10 % reduction, those hours are: 133.7 hours

for Sinclair; 360.4 hours for Fernon; and 41 hours for

Fowler.




                                         26
  Case 1:16-cv-00094-MHT-SRW Document 190 Filed 08/13/19 Page 27 of 29



                        3.    Other Matters

    Finally, Aetna Life and the Welfare Plan argue that

Shultz is not entitled to costs and expenses under Rule

54 of the Federal Rules of Civil Procedure because he

is not a prevailing party.              For the reasons already

given above, this argument is meritless.

    Aetna Life and the Welfare Plan also argue that,

under   ERISA’s     fee-shifting       provision,     certain     costs

(including legal research, postage, and travel) can be

recovered only “if it is the prevailing practice in the

legal community to bill fee-paying clients separately

for those expenses,” Evans v. Books-A-Million, 762 F.3d

1288, 1299 (11th Cir. 2014), and Shultz has not carried

his burden to demonstrate that it is the prevailing

practice.     In response, Shultz states that “the Court

is the best position to determine what the prevailing

practice    is,”   Pl.’s     Reply   Regarding     Pet.   for    Atty’s

Fees and Costs (doc. no. 183) at 45, and that similar

expenses were approved without objection in Campbell v.

United of Omaha Life Ins. Co., 283 F. Supp. 3d at 1152.


                                  27
  Case 1:16-cv-00094-MHT-SRW Document 190 Filed 08/13/19 Page 28 of 29



Because the court is not convinced that the single,

uncontested award of costs in Campbell is sufficient to

establish     the    prevailing         practice     in     the    legal

community,    Shultz       has   failed     to   carry     his    burden.

Therefore, the court will exclude the following costs

claimed by Shultz:         $ 340.24 for shipping; $ 651.40 for

electronic research; and $ 95.23 for travel.

    This     court    has    carefully       considered     additional

factors    listed    and    discussed       in   Johnson    v.    Georgia

Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974),

but they do not warrant a different result.



                                  ***

    For the above reasons, it is ORDERED that:

    (1)     Plaintiff      Richard     P.   Shultz’s      petition    for

attorney’s fees and costs (doc. no. 177) is granted,

though not for the full amount requested.

    (2) Attorney’s fees are awarded to plaintiff Shultz

from defendants Aetna Life Insurance Company and L-3

Communications Welfare Plan to the following extent:


                                  28
  Case 1:16-cv-00094-MHT-SRW Document 190 Filed 08/13/19 Page 29 of 29



            (a) For Thomas Sinclair at the rate of $ 350

      per   hour    for     133.7     allowable         hours,     totaling

      $ 46,795.

            (b) For Lee P. Fernon at the rate of $ 250 per

      hour for 360.4 allowable hours, totaling $ 90,100.

            (c) For Claudette Fowler at the rate of $ 125

      per hour for 41 allowable hours, totaling $ 5,125.

      (3) Expenses and costs are awarded to plaintiff

Shultz from defendants Aetna Life Insurance Company and

L-3   Communications        Welfare        Plan    in    the     amount   of

$ 1,744.72.

      This case remains closed.

      The clerk of the court is DIRECTED to enter this

document     on    the    civil     docket    as    a    final     judgment

pursuant     to   Rule    58   of    the    Federal     Rules     of   Civil

Procedure.

      DONE, this the 13th day of August, 2019.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE




                                     29
